Title: From George Washington to George Augustine Washington, 9 September 1787
From: Washington, George
To: Washington, George Augustine



Dear George,
Philadelphia Septr 9th 1787.

This, in acknowledgment of your letter of the 2d of this Month, is probably the last letter I shall write you from this place; as the probability is, that the Convention will have compleated the business which brought the delegates together, in the course of this Week. God grant I may not be disappointed in this expectation, as I am quite homesick.
As Mr McPhearson’s glass (if good) is cheaper than the first cost here of that article, independently of the Comn, freight, &ca; I request that you will get what may be necessary for the Green house, from him, that the building may be finished.

I had no idea, nor can I now see the necessity, for stripping the Shingling from the Cupulo, in order to fix on the top which was sent from this place; As nothing more than the Iron spire is to pass through it, surely taking away the laths & plaistering on the inside would have been sufficient for the purpose of fixing the foot thereof—and this, instead of requiring a fortnight, would scarcely have been the business of a day; but it is too late now, I expect, to offer this opinion, as the work (some way or another) will have been nearly, if not altogether, compleated before this letter will have reached Mt Vernon.
I am very glad to hear of the interruptions your field work has met with from the Rains which have lately fallen. If the weather should be warm, and the fall fine, they may facilitate the growth of every thing—the new meadow, so abundantly productive of weeds, ought to have been mown, as well for the sake of the young grass, as to prevent the seeds of the weeds from maturing and stocking the ground. I have but little expectation however, I must confess, that the latter Corn will come to much; and less that Pumpkin, which are now only in blossom, can come to any thing. Of the Pease, from your acct of them much may be expected; but I should be glad to know whether the Vines cover the ground well (those in broad cast I mean) and whether they bear well? What is the general height of the Buck wheat, how the ground is covered with it, & whether it is generally in blossom? If the Potatoes are so slow in forming, I fear not much is to be expected from the yield of them neither. I had expected, till your letter held up the contrary idea, that there would have been more than a sufficiency of old rails at Morris’s to have enclosed the fallow field, especially as they were aided, or to be aided, by a ditch. There is not a right understanding with respect to doors opening to the right or left⟨,⟩ for sure I am that the hinges I last sent were, according to the conception here for a door opening to the left—however I will get another pair contrary, if I can, to those last sent.
Inclosed I send a letter (to whom I offer best wishes) to Mr Lear. It came under cover to me from the Eastward. I hope Mathews model will be exact, and arrive soon; accompanied by the spring wheat I wrote for (I believe) in my last. My love to Fanny, & with affectionate regard I am Yours

Go: Washington



P.S. If the Flax has not been spread to rot, it is time it should be—It ought to be turned, well watched, & taken up as soon as it is sufficiently rotted and this can only be known by frequent examination after turning.

